— In a proceeding pursuant to article 78 of the CPLR to review appellant’s determination which disapproved respondent’s applications for a number of caterer’s liquor permits, the appeal is from a judgment of the Supreme Court, Kings County, entered January 19, 1970, which directed appellant to issue a caterer’s permit to petitioner upon one of the applications. (The proceeding was withdrawn as to all the other applications.) Judgment reversed, on the law, without costs, and petition dismissed as to the application upon whieli the judgment directed issuance of a permit, on the merits and without costs.' In our opinion, appellant’s action was not arbitrary or capricious and there- was a reasonable basis in law and on the evidence to sustain appellant’s action (cf. Matter of Gambino v. State Liq. Auth., 4 A D 2d 37, affd. 4 N Y 2d 997). Christ, P. J., Hopkins, Kleinfeld, Brennan and Benjamin, JJ., concur.